                                          Case 3:18-cv-01586-JSC Document 431 Filed 04/09/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        IN RE: PACIFIC FERTILITY CENTER
                                   7                                                         Case No. 18-cv-01586-JSC
                                        LITIGATION
                                   8
                                                                                             ORDER REQUESTING
                                   9                                                         SUPPLEMENTAL BRIEFING RE:
                                                                                             JOINT DISCOVERY LETTER BRIEF
                                  10                                                         ON SITRICK & CO. AND K2
                                                                                             COMMUNICATIONS SUBPOENAS
                                  11
                                                                                             Re: Dkt. No. 422
                                  12
Northern District of California
 United States District Court




                                  13
                                              The parties have filed a joint discovery letter brief regarding Plaintiffs’ subpoenas to non-
                                  14
                                       parties Sitrick & Co. and Krupp Communications who were retained by Defendants Pacific MSO
                                  15
                                       and Prelude Fertility (“Defendants” for purposes of this Order) in relation to the March 4 incident.
                                  16
                                       (Dkt. No. 422.)   At issue, are documents that Defendants have withheld on the basis of attorney-
                                  17
                                       client privilege. Defendants have provided the Court with 17 such documents for in camera
                                  18
                                       review. Before the Court can resolve the discovery dispute, the Court requests additional briefing
                                  19
                                       regarding the appropriate legal standard.
                                  20
                                              In particular, both parties cite cases discussing attorney-client privilege under federal law
                                  21
                                       and this is what the Court relied upon in its prior order. However, the cases on which they rely all
                                  22
                                       involve federal claims that gave rise to federal question jurisdiction. Here, in contrast, Plaintiffs’
                                  23
                                       complaint alleges Class Action Fairness Act (“CAFA”) jurisdiction under 28 U.S.C. § 1332(d) and
                                  24
                                       is therefore before the Court on diversity jurisdiction. State law generally controls questions of
                                  25
                                       privilege under these circumstances. See In re Cal. Pub. Utils. Comm’n, 892 F.2d 778, 781 (9th
                                  26
                                       Cir. 1989) (“In diversity actions, questions of privilege are controlled by state law”); Cortina v.
                                  27
                                       Goya Foods, Inc., No. 14cv169 L (NLS), 2015 WL 11251806, at *2 (S.D. Cal. Oct. 7, 2015)
                                  28
                                          Case 3:18-cv-01586-JSC Document 431 Filed 04/09/20 Page 2 of 2




                                   1   (applying state law to attorney-client privilege question in CAFA case).

                                   2          Under California law, the attorney-client privilege is governed by statute. See Behunin v.

                                   3   Superior Court, 9 Cal. App. 5th 833, 843 (Cal. Ct. App. 2017) (discussing Cal. Evid. Code §§ 954

                                   4   and 912). “[W]hether communications among a client, his or her attorney, and a public relations

                                   5   consultant are protected by the attorney-client privilege depends on whether the communications

                                   6   were confidential and whether disclosing them to the consultant was reasonably necessary to

                                   7   accomplish the purpose for which the client consulted the attorney.” Behunin, 9 Cal. App. 5th at

                                   8   845 (citing Cal. Evid. Code §§ 912(d), 952; Seahaus La Jolla Owners Assn. v. Superior Court,

                                   9   224 Cal. App. 4th 754, 766 (2014)).

                                  10          Accordingly, the parties are ordered to submit supplemental briefing of no more that two-

                                  11   pages (each) regarding the appropriate legal standard for resolving the parties’ privilege dispute.

                                  12   The parties shall submit their supplemental briefs by April 16, 2020. The Court will take the
Northern District of California
 United States District Court




                                  13   matter under submission at that time.

                                  14

                                  15          IT IS SO ORDERED.

                                  16   Dated: April, 9 2020

                                  17

                                  18
                                                                                                    JACQUELINE SCOTT CORLEY
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
